Citation Nr: 1202452	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for neuropathy of the left lower extremity (neuropathy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board previously remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives with respect to the claim of service connection for neuropathy, and the Board may proceed with review of that issue  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2007.  The hearing transcript has been associated with the claims file.

The issues of service connection for a bilateral shoulder disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The neuropathy is the result of a lumbar spine disability; it did not onset in service and is not causally related to service.  

CONCLUSION OF LAW

The criteria for service connection for neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The available service treatment records reflect no findings or histories suggestive of neuropathy (e.g. weakness or numbness), and the February 1974 separation examination reflects normal clinical evaluation of all relevant systems and the Veteran's history that his health was "very good."  

A February 2001 VA treatment record reflects the Veteran's history of weakness of the left lower extremity for the previous month.  

May 2004 VA treatment records reflect the Veteran's history of increased numbness and tingling in the left lower extremity.  The Veteran reported a history of back pain and a history of left-sided sciatica approximately two weeks earlier.  The record notes that the Veteran had been treated for a left thigh cyst, but the examiner did not believe the symptoms were related to the cyst.  

An August 2004 VA examination record reflects the Veteran's history of tingling, numbing, and weakness in the left lower extremity.  The Veteran also reported pain that travelled from the spine down the left lower extremity.  After examination, the examiner stated that there was no diagnosis because there was no pathology.  

An April 2005 VA electromyogram (EMG) report reflects a finding of left L5-S1 radiculopathy.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that neuropathy onset in service or is causally related to service.  The Board acknowledges that the Veteran has competently reported injuring his left leg in service.  See, e.g., hearing transcripts.  The competent evidence does not suggest that the Veteran has a neurological disorder of the left lower extremity as the result of that injury, however:  the Veteran has never reported that his symptoms onset in service, the initial history suggestive of neuropathy dates 27 years after separation, and there is no medical evidence suggestive of a link to service, and the evidence indicates that the symptoms are associated with a lumbar spine disorder.  Based on the foregoing, and the fact that service connection is not in effect for a lumbar spine disorder, the claim must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in March and May 2004 and February 2008 letters, and the claim was readjudicated in a November 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and afforded the appellant the opportunity to give testimony before the Board.  All reported records have been requested, to include those associated with the reported in-service treatment, and the Veteran has been notified of the unavailability of the reported in-service clinical records.  The Board acknowledges that there are outstanding VA treatment records.  The Board finds the absence of these records is not prejudicial, however, because the evidence of record is sufficient to decide the claim (the evidence of record already reflects the existence of an in-service injury, the approximate date of onset of the neuropathic symptoms, and the etiology of the current symptoms), it appears that the Veteran has submitted all relevant records, and there is no indication that the outstanding records would provide any additional and pertinent information for this claim.    

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for neuropathy is denied.  


REMAND

Further development is needed on the claims of service connection for a bilateral shoulder disorder and a cervical spine disorder.  Review suggests there are outstanding VA treatment records.  As these records are potentially relevant, they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, based on the Veteran's histories of in-service injuries and the evidence of current disorders involving the shoulders and cervical spine, opinions are needed to determine whether the disorders are related to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dating prior to May 29, 2003, and subsequent to May 27, 2004.  

2.  After completion of the foregoing, schedule the Veteran for an examination to determine the nature and likely etiology of the bilateral shoulder and neck disorders.  The examiner should review the claims file.  

For any diagnosed disorder, the examiner should state whether it is at least as likely as not (50% probability) that the disorder onset in service or is casually related to service, to include the reported in-service injuries.  An explanation should be provided for any opinion offered.  The examiner is instructed to disregard the Veteran's history of continuity of symptomatology in forming his opinion.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


